Eckert, J. On June 16, 1942, the claimant, Dominic Guiliani, was an employee of the Department of Public Works and Buildings of the State of Illinois, Division of Highways. While operating a power driven mixer adjacent to U. S. Route 41, at Park Avenue, in Highland Park, Illinois, he caught his left thumb in the moving parts of. the mixer. The accident resulted in the amputation of the distal phalange of the left thumb. Respondent furnished the necessary medical, surgical, and hospital services. At the time of the accident, claimant and respondent were operating* under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the- course of the employment. Claimant had been in the employ of the Division approximately one month preceding the date of the injury, at a wage rate of fifty-five cents per hour. Eight hours constituted a normal working day, and employees of the Division, engaged in the same capacity, and at the same rate as claimant, are employed less than two hundred days a year. At the time of'the accident, claimant had no children under sixteen years of age dependent upon him for support. The basis for determining compensation is therefore a weekly wage of $16.92. No claim is made for medical, hospital, or surgical services, but claim is made for temporary total disability and for partial loss of claimant’s left thumb. Claimant was temporarily totally disabled from June 16, 1942, the date of the accident, until July 27,1942, a period of five and five-sevenths weeks, and was paid compensation in the total amount of $50.23. During this period, however, he was entitled to compensation in the amount of $53.17, so that there remains due to him on account of temporary total disability the sum of $2.94. Claimant has also suffered a fifty per cent loss of his left thumb, and is therefore entitled to the further sum of $8.46 per week for thirty-five weeks,, or the sum of $296.10. Since the injury occurred subsequent to July ,1, 1941, the award must be increased ten per cent, or $29.61, making a total of $325.71. Award is therefore entered in favor of the claimant for the total sum of $328.65 to be paid to him as follows: 1. $189.14 accrued and payable forthwith. 2. $139.51 payable in weekly installments of $9.31 beginning December 21st, 1942, for a period of fourteen weeks with a final payment of $9.17. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the Road Fund in the manner provided for in such Act.